Exhibit 99.1 Zibo Jiazhou Chemical Industry Co., Ltd. Financial Statements For The Years Ended December 31, 2009 and 2008 1 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. CONTENTS PAGE F - 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F - 2-3 BALANCE SHEETS AS OF DECEMBER 31, 2 PAGE F - 4 STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2 PAGE F - 5 STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 PAGE F - 6-7 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 PAGE F - 8-34 NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of: Zibo Jiazhou Chemical Industry Co., Ltd. We have audited the accompanying balance sheets of Zibo Jiazhou Chemical Industry Co., Ltd. (the “Company”) as of December 31, 2009 and 2008, and the related statements of income and comprehensive income, changes in shareholders’ equity and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Zibo Jiazhou Chemical Industry Co., Ltd. as of December 31, 2009 and 2008, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ K.P. Cheng & Co. K.P. Cheng & Co. Certified Public Accountants Hong Kong, People’s Republic of China September 17, 2010 except for Note 17 which is as of September 30, 2010 F-1 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. BALANCE SHEETS ASSETS December 31, 2009 December 31, 2008 CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Notes receivable Prepayments for goods, net of allowance of $155,329 and $155,326 at December 31, 2009 and 2008, respectively Prepaid expenses and other receivables Due from a related party Due from an employee - Deferred taxes Total current assets LONG-TERM ASSETS Property, plant and equipment, net Construction in progress Land use rights, net Due from a related party Deferred taxes Total long-term assets TOTAL ASSETS $ $ See accompanying notes to the financial statements F-2 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. BALANCE SHEETS LIABILITIES AND SHAREHOLDERS’ EQUITY December 31, 2009 December 31, 2008 CURRENT LIABILITIES Accounts payable $ $ Other payables and accrued liabilities Short-term bank loans Customer deposits Notes payable Income tax payable Payable to contractors Due to related parties Current portion of long-term bank loans - Total current liabilities LONG-TERM LIABILITIES Long-term bank loans - Total long-term liabilities - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCY - - SHAREHOLDERS’ EQUITY Registered capital Additional paid-in capital Retained earnings (restricted portion is $1,857,451 and $1,214,061 at December 31, 2009 and 2008, respectively) Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to the financial statements F-3 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, 2 REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT General and administrative expenses Selling and distribution expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Lease income from a related party, net Interest expense, net ) ) Other (expense) income, net ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain OTHER COMPREHENSIVE INCOME COMPREHENSIVE INCOME $ $ See accompanying notes to the financial statements F-4 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2 Registered Capital Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Total BALANCE AT DECEMBER 31, 2007 $ Capital contribution - - - Foreign currency translation gain - - - Net income - - - BALANCE AT DECEMBER 31, 2008 $ Capital contribution - - - Foreign currency translation gain - - - Net income - - - BALANCE AT DECEMBER 31, 2009 $ See accompanying notes to the financial statements F-5 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts - Loss on disposal of equipment - Deferred taxes ) ) Changes in operating assets and liabilities: (Increase) Decrease In: Accounts receivable ) ) Prepayments for goods ) Inventories ) Prepaid expenses and other receivables ) Due from a related party ) ) Increase (Decrease) In: Accounts payable ) Other payables and accrued liabilities Customer deposits ) ) Income taxes payable Due to related parties ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of plant and equipment ) - Purchases of construction in progress ) ) Purchases of land use rights ) - Issuance of notes receivable ) ) Repayments of notes receivable Deposit for a land use right and fixed assets to a related party ) ) Repayments to a related party ) ) Net cash used in investing activities ) ) See accompanying notes to the financial statements F-6 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash $ ) $ Due from an employee ) - Proceeds from short-term bank loans Repayments of short-term bank loans ) ) Proceeds from notes payable Repayments of notes payable ) ) Proceeds from long-term bank loans - Capital contribution from shareholders - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Effect of exchange rate changes on cash Cash and cash equivalents at beginning of year CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ SUPPLEMENTARY CASH FLOW INFORMATION Income taxes paid $ $ Interest paid $ $ SUPPLEMENTAL NON-CASH DISCLOSURES: During 2009 and 2008, $0 and $9,052,396 were transferred from construction in progress to plant and equipment, respectively. During 2009 and 2008, $0 and $5,607,454 of fixed assets were contributed by a shareholder, respectively. See Note 15. During 2009 and 2008, $146,687 and $0 of notes payable was settled by bank acceptance notes, respectively. See accompanying notes to the financial statements F-7 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 1.ORGANIZATION AND PRINCIPAL ACTIVITIES Zibo Jiazhou Chemical Industry Co., Ltd. (the “Company” or “ZBJZ”) was incorporated under the laws of the People’s Republic of China (“PRC”) on March 1, 2001 as a limited liability company. The Company is located in Shandong, PRC. The primary operations of the Company are the manufacture and sales of chemical products. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Concentrations The Company has major customers who accounted for the following percentage of total sales and total accounts receivable: Customers Sales Years Ended December 31, Accounts Receivable December 31, Company A 17
